CIT EMPLOYEE SEVERANCE PLAN

As Amended and Restated Effective January 1, 2017

 



 

TABLE OF CONTENTS

ARTICLE I    INTRODUCTION 1 ARTICLE II    DEFINITIONS AND INTERPRETATIONS 1
ARTICLE III    ELIGIBILITY TO PARTICIPATE 6 ARTICLE IV    BENEFITS PAYABLE FROM
THE PLAN 7 ARTICLE V    NOTICE OF TERMINATION 11 ARTICLE VI    HOW AND WHEN
SEVERANCE BENEFITS WILL BE PAID 11 ARTICLE VII    MISCELLANEOUS PROVISIONS 12
ARTICLE VIII    WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN 14

 

 

 i

 

CIT EMPLOYEE SEVERANCE PLAN

ARTICLE I
INTRODUCTION

Effective January 1, 2017 (defined herein as the “Effective Date”), CIT Group
Inc. (“CIT”) hereby amends and restates the CIT Employee Severance Plan, to
provide severance and other benefits to certain employees of CIT and its
designated affiliated companies (together, the “Company”) who suffer a loss of
employment on or after the Effective Date under the terms and conditions set
forth herein. The CIT Employee Severance Plan, as amended and restated in this
document as of the Effective Date (the “Plan”), replaces and supersedes any and
all severance plans, policies and/or practices of the Company and its Affiliates
in effect for covered employees prior to the Effective Date (including, without
limitation, the CIT Employee Severance Plan document effective November 6, 2013
(the “Prior Plan”)); provided, however, that any employee of CIT or its
Affiliates who has been given written notice of termination prior to the
Effective Date, or who meets the requirements for a Good Reason Termination
prior to the Effective Date, shall not be eligible for benefits under the Plan
(as amended and restated in this document), but shall remain subject to the
terms and conditions of the Prior Plan; and (ii) employees of C2 Aviation
Capital, Inc. (and/or any of its subsidiaries) shall not be eligible for
benefits under the Plan (as amended and restated in this document), but shall
remain subject to the terms and conditions of the Prior Plan.

The Plan is intended to fall within the definition of an “employee welfare
benefit plan” under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). No employee or representative of the Company or
any of its Affiliates is authorized to modify, add to or subtract from these
terms and conditions, except in accordance with the amendment and termination
procedures described herein.

ARTICLE II
DEFINITIONS AND INTERPRETATIONS

The following definitions and interpretations of important terms apply to the
Plan.

1.                  Affiliate. Any corporation that is included in a controlled
group of corporations (within the meaning of Section 414(b) of the Code) that
includes CIT and any trade or business (whether or not incorporated) that is
under common control with CIT (within the meaning of Section 414(c) of the
Code); provided, however, that in applying Section 1563(a)(1), (2), and (3) of
the Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Section 1563(a)(1),
(2) and (3) of the Code, and in applying Section 1.414(c)-2 of the Treasury
Regulations, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2 of the Treasury Regulations.
Notwithstanding the foregoing, (i) no trade or business that CIT or an Affiliate
acquires (or acquires an interest in) as a result of a business loan or lease
default or related or similar events, and (ii) no entity in which CIT or an
Affiliate has an equity



 

investment, but which is not consolidated on CIT’s financial statements, shall
be considered an Affiliate for purposes of the Plan.

2.                  Agreement and General Release. The confidential separation
agreement and general release provided by the Company to an Employee in
connection with his or her termination of employment with the Company, which if
executed by the Employee (and not timely revoked), will acknowledge his or her
termination of employment with the Company and release the Company, Affiliates
and all other affiliated parties and individuals from liability for any and all
claims. The Agreement and General Release will also, in the complete and sole
discretion of the Company, include additional provisions relating to, by way of
example and not limitation: non-solicitation of customers, employees and other
parties; confidentiality of the Agreement and General Release; confidentiality
of Company and Affiliate information; non-disparagement of the Company,
Affiliates and all other affiliated parties and individuals; return of Company
and Affiliate property; cooperation with litigation; and such other provisions
as the Company deems necessary from time to time to protect its interests and
those of its Affiliates, including, without limitation, non-competition
provisions. By signing the Agreement and General Release, an Employee waives,
among other things, all rights he or she may have under federal, state and local
statutes and all common law causes of action related to his or her employment
and the termination of his or her employment and agrees to comply with the terms
of the Agreement and General Release.

3.                  Base Pay. The Participant’s annualized base salary from the
Company at the time of his or her Termination Date (or, if the Participant is
paid on an hourly basis, the Participant’s base wages for the 52-week period
preceding his or her Termination Date). Base Pay shall exclude all forms of
bonuses or awards, commissions or sales-related compensation, non-cash
compensation, incentive or deferred compensation (including STI), overtime pay,
employer contributions to employee benefit plans and any other additional or
special compensation. However, a Participant’s Base Pay will include salary
reduction contributions made on a Participant’s behalf to any plan of the
Company under Section 125, 132(f) or 401(k) of the Code. For purposes of the
Plan, a Week of Base Pay shall be a Participant’s annual Base Pay divided by 52.

4.                  Cause. Any reason for an employment termination that does
not constitute a basis for an Eligible Termination of Employment, including,
without limitation, misconduct, performance or performance related reasons, and
any act or omission that would preclude the Employee from employment with the
Company by virtue of Section 19 of the Federal Deposit Insurance Act.

The determination as to whether an Employee has been terminated for Cause will
be made by the Company, in its sole and absolute discretion, and such
determination shall be final and binding on all affected Employees and may be
relied upon by the Plan Administrator.

If an Employee is terminated from employment and it is subsequently determined
that, by virtue of conduct or circumstances, arising either before or after the
termination, the Employee or former Employee engaged in conduct that constitutes
Cause or that would have constituted Cause, he or she shall be treated as having
been terminated for Cause, and the individual will be

2

 

ineligible for benefits under the Plan. In such circumstances, in the event that
Plan benefits have already been paid by the Company, the Company shall be
entitled to recover any such benefits.

5.                  CEO. The chief executive officer of CIT.

6.                  Change of Control. A Change of Control shall be defined as
set forth in the CIT Group Inc. 2016 Omnibus Incentive Plan, as amended from
time to time.

7.                  Change of Control Termination. A Level 1 Employee’s
employment with the Company ends for any reason that constitutes an Eligible
Termination of Employment within two years after a Change of Control.

8.                  CIT. CIT Group Inc. and it successors in interest.

9.                  Claims Administrator. The Benefit Appeals Review Committee
of CIT (or any successor committee), or such other person(s) or committee
appointed from time to time by the Benefits Appeals Review Committee of CIT to
review claims appeals under the Plan.

10.              Claims Reviewer. The Senior Vice President of Compensation and
Benefits, Human Resources of CIT.

11.              Code. The Internal Revenue Code of 1986, as amended.

12.              Committee. The Compensation Committee of the Board of Directors
of CIT, as it is constituted from time to time, or any successor committee.

13.              Company. CIT and any Affiliate, except an Affiliate that is
excluded from the Plan by the CEO and that is listed on Appendix A. An Affiliate
shall cease to be part of the Company at the time such company ceases to be an
Affiliate.

14.              Continuous Service. As of the Participant’s Termination Date
and as reflected in the Company’s records, the sum total of the Participant’s
period of employment in a capacity that qualifies such person as an Employee.
Notwithstanding the foregoing, employment prior to a break in service will not
be counted towards a Participant’s Continuous Service if (i) it preceded a break
in service longer than one year, or (ii) the Participant was paid or provided
(and did not repay) severance or termination-related benefits in connection with
such employment prior to a break in service. A Year of Continuous Service is a
12-month period of Continuous Service (no credit will be given for partial
years).

15.              Effective Date. The Effective Date under this amendment and
restatement of the CIT Employee Severance Plan is January 1, 2017. (The CIT
Employee Severance Plan was initially effective November 6, 2013.)

16.              Eligible Termination of Employment. Eligible Termination of
Employment shall mean (a) the involuntary termination by the Company of an
Employee’s employment relationship as the result of a job elimination,
downsizing or restructuring or (b) a Good Reason Termination.

3

 

17.              EMC Member. A member of CIT’s Executive Management Committee,
or a successor committee.

18.              Employee. Any employee of the Company who (i) is employed
within the United States as of his or her Termination Date (or is a United
States citizen temporarily on an employment assignment outside of the United
States with the reasonable expectation to return to the United States as a
continuing employee of the Company), (ii) is regularly scheduled to work at
least twenty hours per week, and (iii) is not eligible to either participate in
any other severance plan of the Company or any of its Affiliates or receive
severance or termination-related benefits pursuant to a written agreement
between such individual and the Company or any of its Affiliates.
Notwithstanding the preceding sentence, “Employee” also does not include any
individual (i) designated or classified by the Company as an independent
contractor, or any other form of contingent worker and not as an employee at the
time of any determination, (ii) being paid by or through a third party agency,
or (iii) designated or classified by the Company as an intern, or a seasonal,
temporary, project-based or leased employee, during the period the individual is
so paid or designated; any such individual shall not be an Employee even if he
or she is later retroactively reclassified as a common-law or other type of
employee of the Company during all or any part of such period pursuant to
applicable law or otherwise.

19.              Good Reason. Good Reason occurs when, without the Employee’s
consent:

(i)An Employee incurs a material diminution of his or her Base Pay (except in
the event of a compensation reduction applicable to the Employee and other
employees of comparable rank and/or status); or

(ii)Either of the following occurs, which shall be applicable to a Level 1
Employee only: (A) for purposes of determining whether the Employee experiences
a Change of Control Termination, such Employee incurs a material diminution of
his or her duties and responsibilities following a Change of Control, or (B) for
purposes of determining whether the Employee experiences an Eligible Termination
of Employment, other than a Change of Control Termination, such Employee incurs
a material diminution of his or her duties and responsibilities as a result of
actions taken pursuant to the provisions of the agreement under which the Change
of Control is effected, but before the Change of Control actually occurs (except
the foregoing shall in no event apply to a temporary reduction while the
Employee is physically or mentally incapacitated or a modification in the duties
and/or responsibilities of the Employee and other employees of comparable rank
and/or status); or

(iii)An Employee is reassigned to a work location that is more than fifty miles
from his or her immediately preceding work location and which increases the
distance the Employee has to commute to work by more than fifty miles.

20.              Good Reason Termination. The termination by an Employee of his
or her employment relationship with the Company for Good Reason; provided,
however, that a Good Reason Termination shall not occur unless (a) the Employee
has provided the Company written notice specifying in detail the alleged
condition of Good Reason within thirty days of the

4

 

existence of such condition; (b) the Company has failed to cure such alleged
condition within ninety days following the Company’s receipt of such written
notice; and (c) if the Committee has determined that the Company has failed to
cure such alleged condition, the Employee initiates a termination of employment
within five days following the end of such ninety-day cure period.

21.              Ineligible Termination. A discharge or other termination of
employment of an Employee for any of the following reasons:

(i)the Employee is involuntarily terminated by the Company, with or without
prior warning or notice, for Cause;

(ii)an Employee’s voluntary resignation (other than a Good Reason Termination),
retirement, job abandonment or other voluntary failure to remain continuously
employed through his or her designated Termination Date;

(iii)an Employee’s death (except as specifically provided herein) or disability
(as defined in the Company’s applicable long-term disability plan or policy last
in effect prior to the first date the Employee suffered from such disability);

(iv)the business or a portion of the business of the Company is (i) sold in
whole or in part to an unaffiliated corporation, company or individual, (ii)
merged or consolidated with an unaffiliated corporation, company or individual
or is part of a similar corporate transaction or (iii) outsourced to another
corporation, company or individual, and the Employee is offered employment with
the purchaser or surviving business or the corporation, company or individual to
which the business is outsourced (whether or not he or she accepts any such
position with the purchaser, surviving business or other company or individual)
in a position (a) with an annualized base pay in an amount at least equal to the
annualized Base Pay that the Employee last received from the Company; and (b)
that does not result in a reassignment of the Employee’s work location that is
more than fifty miles from the Employee’s immediately preceding work location
and which increases the distance the Employee has to commute to work by more
than fifty miles.

22.              Level 1 Employee. An EMC Member and an Employee with a grade of
420 or higher (or such other comparable classification as determined by the
Company in writing from time to time) and other key Employees as designated by
the CEO and approved by the Committee.

23.              Level 2 Employee. An Employee with a grade less than 420 (or
such other comparable classification as determined by the Company in writing
from time to time).

24.              Notice Date. The date on which an Employee is notified by the
Company of his or her involuntary Eligible Termination of Employment or an
Employee notifies the Company of a Good Reason Termination.

5

 

25.              Notice Period. The time between when an Employee is notified in
writing that he or she will be incurring an involuntary Eligible Termination of
Employment and his or her Termination Date, as determined under Article V,
below.

26.              Participant. An Employee who meets the requirements for
eligibility under the Plan, as set forth in Article III, below. An individual
shall cease being a Participant once all severance and other benefits due to
such individual under the Plan have been paid with respect to such Participant
and no person shall have any further rights under this Plan with respect to such
former Participant.

27.              Plan Administrator. The Benefits Administrative Committee of
CIT (or successor committee), or such other person(s) or committee appointed
from time to time by the Benefits Administrative Committee of CIT to administer
the Plan.

28.              Severance Pay. The amount payable to a Participant under
Article IV, below.

29.              Severance Period. The number of weeks for which Base Severance
is paid to a Participant under Article IV, below.

30.              STI. The discretionary annual incentive, including cash and
applicable equity or equity-based or other non-cash awards, whether or not
deferred, that may be payable to a Participant, but excluding all other forms of
incentive awards, such as any long term incentive awards or payments, special
awards or bonuses, sign-on or retention awards or bonuses, earn out awards or
payments, awards or payments pursuant to any sales plans and/or commission
plans, or any similar awards or payments, as determined in the sole discretion
of the Company.

31.              Termination Date. The date (as designated by the Company with
respect to an involuntary termination) on which an Employee experiences an
Eligible Termination of Employment with the Company. Notwithstanding the
foregoing, with respect to any Employee, the Company reserves the right, in its
sole and absolute discretion, to change a previously designated Termination
Date.

ARTICLE III
ELIGIBILITY TO PARTICIPATE

An Employee becomes a Participant in the Plan and shall be entitled to Severance
Pay and other benefits provided in Article IV and, if applicable, notice of
termination provided in Article V, below, only if he or she:

(i)Either (A) is notified by the Company in writing on or after the Effective
Date of his or her involuntary Eligible Termination of Employment, to be
effective as of his or her Termination Date, or (B) meets the requirements for a
Good Reason Termination after the Effective Date;

(ii)Does not incur an Ineligible Termination or does not continue as or become
an employee of the Company or an Affiliate;

(iii)Experiences an Eligible Termination of Employment; and

6

 

(iv)Timely returns (and does not timely revoke) a signed, dated and notarized
original Agreement and General Release.

An Employee shall become a Participant and payment of benefits under the Plan
will be made only after the Agreement and General Release has been signed and
the time for the Employee to revoke the Agreement and General Release (as set
forth in the Agreement and General Release), if any, has expired without the
Employee having revoked that document.

Notwithstanding the foregoing, if an Employee is notified in writing on or after
the Effective Date of his or her involuntary Eligible Termination of Employment
and dies prior to his or her designated Termination Date, any amounts that would
have been paid to the Employee under the Plan will be paid to the appointed
administrator, executor or personal representative of the Participant’s estate
(based on the Company’s receipt of a death certificate and letters testamentary,
as applicable) as soon as practicable following the effective date of an
Agreement and General Release timely executed by the appropriate person.

In addition, with respect to an Employee who is on disability or medical leave
of absence and would have incurred an Eligible Termination of Employment but for
such leave, such person shall become a Participant on (and the Employee’s
Termination Date shall be deemed to be) the date on which the Employee is
medically cleared to return to employment (based on such evidence that the Plan
Administrator requests, in its discretion), provided that the Employee actually
presents himself or herself to the Company for work within 10 calendar days of
such clearance date (and satisfies all of the other requirements in this Article
III).

ARTICLE IV
BENEFITS PAYABLE FROM THE PLAN

Participants shall be entitled to the following Severance Pay and other benefits
under either Section A or B below (without duplication), depending on the
category of their Eligible Termination of Employment:

A.Eligible Termination of Employment (other than a Change of Control
Termination)

A Participant who incurs an Eligible Termination of Employment (other than a
Change of Control Termination) shall be entitled to receive the following:

1.                  Base Severance.

Base Severance in an amount determined under the following chart, provided,
however, that the maximum Base Severance under the Plan will be 52 Weeks of Base
Pay:

 

7

 

 

Grade Minimum Base Severance
(Weeks of Base Pay) Additional Weeks of Base Pay per Full Year of Continuous
Service EMC 52 Weeks N/A 420 39 Weeks 2 Weeks 418 8 Weeks 2 Weeks 416 6 Weeks 2
Weeks 414 6 Weeks 2 Weeks Below 414 4 Weeks 2 Weeks

 

2.                  Severance Bonus.

Severance Bonus (if applicable) in an amount determined as follows:

(a)Level 1 Employees.

For Level 1 Employees, the Company will pay the Participant an amount equal to
his or her Level 1 Applicable Amount (as defined below), multiplied by a
fraction, the numerator of which is the number of months employed (with a
partial month deemed to be a full month for this purpose) during the period
beginning on the later of (i) January 1st of the year in which the Participant’s
Notice Date occurs and (ii) the Participant’s most recent date of hire with the
Company, and ending on his or her Termination Date, and the denominator of which
is 12. For purposes of the prior sentence, the Level 1 Applicable Amount shall
be equal to, (i) if the Participant was eligible for an STI for the year
immediately preceding his or her Notice Date, the STI granted to such
Participant for such preceding year, if any, (or the most recent STI guarantee,
if applicable), and (ii) if the Participant was not eligible for an STI for the
year immediately preceding his or her Notice Date, the most recent STI guarantee
or estimate/target, if applicable.

Notwithstanding the foregoing, if the Level 1 Participant’s Notice Date is on or
after January 1 of a year, but prior to the time that the STI, if any, is paid
for the year preceding such Notice Date, the Participant will no longer be
eligible for an STI for such preceding year. Instead, the numerator described
above under this subparagraph (a) above shall be increased by the number of
months the Participant was employed in the year preceding such Notice Date. For
the avoidance of doubt, this paragraph shall not in any way be interpreted to
provide any entitlement to any Employee with respect to the payment of an STI
for the year preceding the Notice Date or otherwise.

(b)Level 2 Employees.

Level 2 Employees are not eligible for a Severance Bonus under the Plan.

3.                  Benefits Payment.

Following his or her Termination Date, a Participant (and his or her eligible
dependents) may be eligible to elect to continue medical, vision, prescription
drug and dental coverage under the Company-sponsored health coverage plans on a
self-pay basis in accordance with the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”). If a Participant is so eligible for COBRA
coverage for himself or herself and/or his or her eligible

8

 

dependents, the Company will pay the Participant an amount equal to the subsidy
the Company would have provided towards the cost of the Participant’s medical,
vision, prescription drug and/or dental coverage (as applicable) in effect
immediately prior to the Participant’s Notice Date had the Participant remained
employed with the Company for the Severance Period and continued such coverage
for such period.

For example, if the Participant is entitled to 4 Weeks of Base Pay as Base
Severance and is eligible for COBRA, he or she will be eligible for a payment
equal to 4 weeks of the COBRA subsidy amount (determined based on the coverage
in effect as of the Notice Date). Any payment under this paragraph will include
an additional gross up payment meant to reasonably cover applicable federal and
state income taxes applicable to the COBRA subsidy amount, as determined in the
sole discretion of the Company.

All provisions of the Participant’s (and his or her covered eligible
dependents’) COBRA coverage will be in accordance with the applicable plan in
effect for similarly situated active employees of the Company (including any
applicable co-payments, co-insurance, deductibles and other out-of-pocket
expenses).

4.                  Outplacement Benefits.

Participants may be entitled to certain outplacement services as determined by
the Company, in its sole and absolute discretion. If a Participant is offered
outplacement services, the Company will make arrangements for the provision of
such services at an outplacement provider of the Company’s choice, provided,
however, that such outplacement services will cease if a Participant obtains
subsequent employment.

B.Change of Control Termination

A Level 1 Employee who incurs a Change of Control Termination shall be entitled
to receive the following, in lieu of the benefits provided under Section A
above:

1.                  EMC Members.

An EMC Member who incurs a Change of Control Termination shall be entitled to
receive Base Severance in an amount equal to two times the sum of (i) his or her
annual Base Pay, plus (ii) the average of the highest two out of the last three
years’ STI awards, or the simple average if the period is less than three years
(or, if the Participant was not eligible for an STI during such period, the
current year STI guarantee or estimate/target, if applicable). In addition, the
EMC Member shall receive (i) a Severance Bonus, as determined above, but, in the
case of a Participant who was eligible for an STI award for at least the last
two performance years, based on the average of the highest two out of the last
three years’ STI awards, (ii) a Benefits Payment, as determined above, but for a
maximum of 24 months (notwithstanding any statutory limitations on the length of
COBRA coverage), and (iii) outplacement benefits, as determined above.

2.                  Grade 420

A grade 420 Employee (and any other key Employee designated by the CEO of CIT
and approved by the Committee) who incurs a Change of Control Termination shall
be entitled to

9

 

receive Base Severance in an amount equal to the sum of (i) his or her annual
Base Pay, plus (ii) the average of the highest two out of the last three years’
STI awards, or the simple average if the period is less than three years (or, if
the Participant was not eligible for an STI during such period, the current year
STI guarantee or estimate/target, if applicable). In addition, the Participant
shall receive (i) a Severance Bonus, as determined above, but, in the case of a
Participant who was eligible for an STI award for at least the last two
performance years, based on the average of the highest two out of the last three
years’ STI awards, and (ii) a Benefits Payment as determined above, but for a
maximum of 12 months, and (iii) outplacement benefits, as determined above.

Notwithstanding the foregoing, if a Participant receives benefits provided under
Section A after an Eligible Termination of Employment that (i) occurs within two
years prior to a Change of Control, and (ii) such Eligible Termination of
Employment results from actions taken pursuant to the provisions of the
agreement under which the Change of Control is effected, then such Participant
will receive, on the Change of Control date, the difference between the
Severance Pay paid to the Participant under Section A above and the Severance
Pay that would be payable under this Section B as if such Eligible Termination
of Employment were a Change of Control Termination.

*                                  *                                *

If an Employee is eligible to participate in the Plan (whether or not the
Employee elects to become a Participant), such Employee shall not be entitled to
receive any other severance, separation, notice (other than notice required
under the Plan) or termination payments or other remuneration on account of his
or her employment or termination of employment with the Company (or any
Affiliate) under any other plan, policy, program or agreement. If, for any
reason, a Participant becomes entitled to or receives any other severance,
separation, notice or termination payments on account of his or her employment
or termination of employment with the Company (or any Affiliate), including, for
example, any payments required to be paid to the Participant under any Federal,
State or local law (including, without limitation, the Worker Adjustment and
Retraining Notification Act or “WARN”) or pursuant to any agreement (except
unemployment benefits payable in accordance with state law and payment for
accrued but unused vacation), his or her benefits under the Plan will be reduced
by the amount of such other payments paid or payable. An Employee must notify
the Plan Administrator if he or she receives or is claiming to be entitled to
receive any such payment(s).

Nothing herein shall preclude the Company from providing, in its sole and
absolute discretion and on a selective and non-uniform basis, any payments or
benefits to any Employee in connection with his or her termination of employment
that are in addition to the payments and benefits provided for under the Plan.

10

 

ARTICLE V

NOTICE OF TERMINATION

Each Employee who may become entitled to Severance Pay and other benefits under
the Plan in connection with an involuntary Eligible Termination of Employment
shall receive written notice of termination from the Company for a minimum
period of time equal to such Participant’s Notice Period, as determined under
the following chart:

Grade Notice Period EMC 12 Weeks 420 12 Weeks 418 8 Weeks 416 4 Weeks 414 4
Weeks 412 3 Weeks 410 3 Weeks Below 410 2 Weeks

 

Notwithstanding the foregoing, the Company, in its sole discretion, may remove
the Employee from the Company’s payroll (and the date of such removal shall be
the Participant’s Termination Date) and pay the Employee for the remaining
applicable Notice Period in lieu of providing notice (or full notice) hereunder,
which amount will be equal to one Week (or partial Week) of Base Pay in effect
on his or her Termination Date for each week (or partial week) of advance notice
that the Employee would otherwise have received (but did not receive). This
payment in lieu of notice is in addition to any other payments for which the
Employee is eligible under the Plan and shall be paid at the same time as
Severance Pay is paid to such Participant. Any notice (or pay in lieu of notice)
to which an Employee is entitled to receive is inclusive of, and not in addition
to, and shall run concurrently with, any advance notice of an involuntary
termination of employment that the Company is obligated to give the Employee
under applicable federal, state or local law, including, without limitation,
WARN and/or under any applicable garden leave or similar policy of the Company.

ARTICLE VI
HOW AND WHEN SEVERANCE BENEFITS WILL BE PAID

Except as provided in the following paragraph or otherwise specifically provided
in the Plan, any amounts due to a Participant will be paid in a single lump sum
60 days following the Participant’s Termination Date.

Notwithstanding anything in this Plan to the contrary, if the aggregate of all
amounts payable to a Participant under the Plan (when combined with similar
amounts payable to the Participant under any other agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated with the Plan as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation Section 1.409A-1(c)(2))
exceeds the lesser of two times (i) the Participant’s annual rate of pay for the
year prior to the year of his or her Termination Date or (ii) the maximum amount
that may be taken into

11

 

account under a qualified pension plan pursuant to Section 401(a)(17) of the
Code for the year of his or her Termination Date, such amount that exceeds the
above limit shall be paid to the Participant on the 30th day following the six
month anniversary of the Participant’s Termination Date or, if earlier, the
Participant’s death.

If a Participant receives Severance Pay and is re-hired by the Company or any
Affiliate before his or her Severance Period expires, then the Participant must
repay to the Company an amount equal to the sum of a Week of Base Pay for such
Participant and the applicable COBRA premium subsidy amount used to determine
his or her Benefits Payment (determined on a weekly basis), multiplied by the
difference between the number of weeks of Base Severance paid to the Participant
and the actual number of weeks between the Participant’s Termination Date and
the date on which the Participant is rehired.

All amounts payable under the Plan are subject to Federal, state and local
income and Social Security tax withholdings and any other withholdings mandated
by law.

In the event that a Participant dies before receiving the payments due to the
Participant under the Plan, any remaining amounts will be paid to the appointed
administrator, executor or personal representative of the Participant’s estate
as soon as administratively possible following the Participant’s death.

ARTICLE VII
MISCELLANEOUS PROVISIONS

1.                  Amendment and Termination. The Company reserves the right,
in its sole and absolute discretion, to terminate, modify and amend the Plan in
whole or in part, at any time, for any reason, with or without advance notice;
provided, however, that, unless otherwise required by applicable law or
regulation, no termination, modification or amendment: (i) may adversely affect
the rights of a Participant whose Agreement and General Release has become
effective, or (ii) shall be made within two years after a Change of Control or
prior to a Change of Control while an agreement is in effect under which the
Change of Control is to be effected, if such termination, modification or
amendment would adversely affect the rights of Employees under the Plan. No
individual may become entitled to additional benefits or other rights under the
Plan after the Plan is terminated.

2.                  No Additional Rights Created. Neither the establishment of
this Plan, nor any modification thereof, nor the payment of any benefits
hereunder, shall be construed as giving to any Participant, Employee or other
person any legal or equitable right against the Company or any officer, director
or employee thereof; and in no event shall the terms and conditions of
employment by the Company of any Employee be modified or in any way affected by
this Plan.

3.                  Records. The records of the Company with respect to
Continuous Service; employment history; STI awards, estimates or guarantees;
Base Pay; absences; employee benefits; and all other relevant matters shall be
conclusive for all purposes of this Plan.

4.                  Construction. The respective terms and provisions of the
Plan shall be construed, whenever possible, to be in conformity with the
requirements of ERISA, or any subsequent laws or amendments thereto. To the
extent not in conflict with the preceding sentence or another

12

 

provision in the Plan, the construction and administration of the Plan shall be
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York (without reference to its
conflicts of law provisions).

5.                  Severability. Should any provisions of the Plan be deemed or
held to be unlawful or invalid for any reason, such fact shall not adversely
affect the other provisions of the Plan unless such determination shall render
impossible or impracticable the functioning of the Plan, and in such case, an
appropriate provision or provisions shall be adopted so that the Plan may
continue to function properly.

6.                  Incompetency. In the event that the Plan Administrator finds
that a Participant is unable to care for his or her affairs because of illness
or accident, then benefits payable hereunder, unless claim has been made
therefor by a duly appointed guardian, committee, or other legal representative,
may be paid in such manner as the Plan Administrator shall determine, and the
application thereof shall be a complete discharge of all liability for any
payments or benefits to which such Participant was or would have been otherwise
entitled under this Plan.

7.                  Plan Not a Contract of Employment. Nothing contained in this
Plan shall be held or construed to create any liability upon the Company to
retain any Employee in its service. All Employees shall remain subject to
discharge or discipline to the same extent as if the Plan had not been put into
effect.

8.                  Financing. The benefits payable under this Plan shall be
paid out of the general assets of the Company. No Participant or any other
person shall have any interest whatsoever in any specific asset of the Company.
To the extent that any person acquires a right to receive payments under this
Plan, such right shall not be secured by any assets of the Company.

9.                  Successors; Binding Obligation.

(a)                This Plan shall not be terminated by any merger or
consolidation of CIT whereby CIT is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of CIT or a purchase of the securities of CIT. In the event of any such
merger, consolidation, transfer of assets or purchase, the provisions of this
Plan shall be binding upon the surviving or resulting corporation or the person
or entity to which such assets are transferred.

(b)               The Company agrees that concurrently with any merger,
consolidation, transfer of assets or purchase of the securities of CIT referred
to in paragraph (a) of this Section 9, it will cause any successor or transferee
unconditionally to assume all of the obligations of the Company hereunder.

10.              Nontransferability. In no event shall the Company make any
payment under this Plan to any assignee or creditor of a Participant, except as
otherwise required by law. Prior to the time of a payment hereunder, a
Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.

13

 




ARTICLE VIII

WHAT ELSE A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

1.                  Claims Procedure. Participants will receive the benefits to
which they are entitled under the Plan. If an Employee or former Employee
(“claimant”) feels he or she has not been provided with all benefits to which he
or she is entitled under the Plan, the claimant may file a written claim with
the Claims Reviewer with respect to his or her rights to receive benefits from
the Plan. This claim must be filed within one year after the claimant’s
termination of employment.

A claimant will be notified of the acceptance or denial of his or her claim for
benefits within ninety (90) days from the date the Claims Reviewer receives the
application. In some cases, a claimant’s request may take more time to review
and an additional processing period of up to ninety (90) days may be required.
If that happens, the claimant will receive a written notice of that fact, which
will also indicate the special circumstances requiring the extension of time and
the date by which the Claims Reviewer expects that a determination will be made
with respect to the claim. If the extension is required due to the claimant’s
failure to submit information necessary to decide the claim, the period for
making the determination will be tolled from the date on which the extension
notice is sent to the claimant until the date on which the claimant responds to
the Plan’s request for information.

If a claimant’s claim is denied in whole or in part, or any adverse benefit
determination is made with respect to a claimant’s claim, he or she will be
provided with a written notice setting forth the reason for the determination,
along with specific references to Plan provisions on which the determination is
based. This notice also will explain what additional information is needed to
evaluate the claim (and why such information is necessary), together with an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the claimant’s right to request
arbitration as set forth below (in lieu of bringing a civil action under Section
502(a) of ERISA) following an adverse benefit determination on review. If a
claimant is not notified (of the denial or an extension) within ninety (90) days
from the date the claimant notifies the Claims Reviewer, the claimant may
request a review of his or her application as if the claimant’s claim had been
denied.

If a claimant’s claim has been denied, the claimant may request that the Claims
Administrator review the denial, by filing a request with the Plan
Administrator. The request must be in writing and must be made within sixty (60)
days after written notification of denial. In connection with this request, the
claimant (or his or her duly authorized representative) may (i) be provided,
upon written request and free of charge, with reasonable access to (and copies
of) all documents, records, and other information relevant to the claim; and
(ii) submit to the Plan Administrator (for forwarding to the Claims
Administrator) written comments, documents, records, and other information
related to the claim.

The review by the Claims Administrator will take into account all comments,
documents, records, and other information the claimant submits relating to the
claim. The Claims Administrator will make a final written decision on a claim
review, in most cases within sixty (60) days after receipt of a request for a
review. In some cases, the claim may take more time to review, and an additional
processing period of up to sixty (60) days may be required. If that

14

 

happens, the claimant will receive a written notice of that fact, which will
also indicate the special circumstances requiring the extension of time and the
date by which the Claims Administrator expects to make a determination with
respect to the claim. If the extension is required due to the claimant’s failure
to submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the claimant until the date on which the claimant responds to the Plan’s
request for information.

The Claims Administrator’s decision on a claimant’s claim for review will be
communicated to the claimant in writing. If an adverse benefit determination is
made with respect to a claimant’s claim, the notice will include (i) the
specific reason(s) for any adverse benefit determination, with references to the
specific Plan provisions on which the determination is based; (ii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to (and copies of) all documents, records and other
information relevant to the claim; and (iii) a statement of the claimant’s right
to request arbitration as set forth below, in lieu of bringing a civil action
under Section 502(a) of ERISA.

The decision of the Claims Administrator (or its designee) is final and binding
on all parties.

These procedures must be exhausted before a claimant may request arbitration as
set forth below regarding payment of benefits under the Plan. A claimant may not
request arbitration regarding payment of benefits more than one year after the
claimant receives written notice of the decision on the claimant’s claim for
review.

2.                  Mandatory Arbitration

In lieu of a claimant’s right to bring a civil action under Section 502(a) of
ERISA, any and all disputes, claims, or controversies arising out of or relating
to this Plan or the breach, termination, enforcement, interpretation or validity
thereof, including any and all claims arising under ERISA, and including the
determination of the scope or applicability of this requirement to arbitrate,
shall be determined by final and binding arbitration in the State of New York
before one arbitrator.

Any claim must be brought in the respective party’s individual capacity, and not
as a plaintiff or class member in any purported class, collective,
representative, multiple plaintiff, or similar proceeding (“Class Action”). The
claimant expressly waives any ability to maintain any Class Action in any forum.
The arbitrator shall not have authority to combine or aggregate similar claims
or conduct any Class Action nor make an award to any person or entity not a
party to the arbitration.

The arbitrator must possess a juris doctorate degree and have significant
experience in employment law.

The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures and in accordance with the Expedited Procedures
in those Rules (as they exist on the Effective Date). The claimant and the
Company adopt and agree to implement the

15

 

JAMS Optional Arbitration Appeal Procedure (as it exists on the Effective Date)
with respect to any final award in an arbitration arising out of or related to
the Plan.

The arbitration will be governed by the Federal Arbitration Act (9 U.S.C. Secs.
1-16), ERISA, and, to the extent ERISA does not apply, the laws of the State of
New York exclusive of conflict or choice of law rules.

The parties shall maintain the confidential nature of the arbitration
proceeding, hearing and award, except as may be necessary to prepare for or
conduct the hearing on the merits, or except as may be necessary in connection
with a court application for a preliminary remedy, a judicial challenge to an
award or its enforcement, or unless otherwise required by applicable law,
regulation, subpoena, court order, administrative ruling, or judicial decision,
or to enforce the terms of the award. The parties may disclose the existence,
terms, and conditions of the arbitration proceeding, hearing and award, but only
as necessary, to their legal advisors, accountants, auditors, regulators,
experts, or other advisors, provided that the claimant or the Company makes the
person to whom disclosure is made aware of the confidential nature of the
arbitration proceeding, hearing and award, and such person agrees to maintain
such confidentiality.

In any arbitration arising out of or related to this Plan, the arbitrator is not
empowered to award punitive, compensatory, consequential, extracontractual or
exemplary damages.

The arbitration award shall be accompanied by a statement of reasons.

The determination of the arbitrator shall be conclusive and binding on the
parties, and judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude the claimant or the Company from
seeking provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

3.                  Plan Interpretation and Benefit Determination.

A.                  The Plan Administrator, the Claims Reviewer (with respect to
initial claims determinations) and the Claims Administrator (with respect to
claims appeals determinations) (or, where applicable, any duly authorized
delegee of either) shall have the exclusive right, power, and authority, in
their sole and absolute discretion, to administer, apply and interpret the Plan
and any other documents and to decide all factual and legal matters arising in
connection with the operation or administration of the Plan.

B.                  Without limiting the generality of the foregoing paragraph,
the Plan Administrator, the Claims Reviewer (with respect to initial claims
determinations) and the Claims Administrator (with respect to claims appeals
determinations) (or, where applicable, any duly authorized delegee of either)
shall have the sole and absolute discretionary authority to:

1.                  take all actions and make all decisions (including factual
decisions) with respect to the eligibility for, and the amount of, benefits
payable under the Plan;

2.                  formulate, interpret and apply rules, regulations and
policies necessary to administer the Plan;

16

 

3.                  decide all questions relating to the calculation and payment
of benefits, and all other determinations made, under the Plan;

4.                  resolve and/or clarify any factual or other ambiguities,
inconsistencies and omissions arising under the Plan or other Plan documents;
and

5.                  process, and approve or deny, benefit claims and rule on any
benefit exclusions.

All interpretations and determinations made by the Plan Administrator or the
Claims Administrator (with respect to decisions relating to denied claims for
benefits) (or, where applicable, any duly authorized delegee of either) under
the Plan shall be final and binding on the Employee, Participant, beneficiary,
and all other parties affected thereby.

4.                  Miscellaneous.

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions a Participant may have about the Plan.

Service of legal process may be made upon the Plan Administrator.

To the fullest extent applicable, severance and other benefits payable under the
Plan are intended to be exempt from the definition of “nonqualified deferred
compensation” under Code Section 409A in accordance with one or more of the
exemptions available under the final Treasury regulations promulgated under Code
Section 409A and, to the extent that any such amount or benefit is or becomes
subject to Code Section 409A due to a failure to qualify for an exemption from
the definition of nonqualified deferred compensation in accordance with such
final Treasury regulations, the Plan is intended to comply with the applicable
requirements of Code Section 409A with respect to such amounts or benefits. The
Plan shall be interpreted and administered to the extent possible in a manner
consistent with the foregoing statement of intent. An Eligible Termination of
Employment shall not be deemed to have occurred for purposes of any provision of
this Plan providing for payment of amounts that constitute “nonqualified
deferred compensation” unless or until such Eligible Termination of Employment
is also a “separation from service” from the Company within the meaning of Code
Section 409A. Notwithstanding anything contained in the Plan to the contrary,
whenever a payment under the Plan may be paid within a specified period or on a
specified date, the actual date of payment within the specified period or based
on such date shall be within the Company’s sole discretion, so long as the
payment is made within a period permitted under Code Section 409A (as determined
by the Company). Notwithstanding anything contained in the Plan to contrary, the
Company shall not be liable for any taxes, penalties or interest that may be
imposed on a Participant (or other person) under Code Section 409A.

17

 

Appendix A
List of Affiliates Excluded from Company

 

C2 Aviation Capital, Inc. (and its subsidiaries)1

 

--------------------------------------------------------------------------------

1 Employees of C2 Aviation Capital, Inc. (and/or its subsidiaries) are not
eligible for benefits under the Plan (as amended and restated in this document),
but remain subject to the terms and conditions of the Prior Plan.



